      Case 3:12-cv-08176-SMM Document 173 Filed 05/27/20 Page 1 of 3

 1   C. D. Michel, Cal. B.N. 144258
     W. Lee Smith, Cal. B.N. 196115
 2   Scott M. Franklin, Cal. B.N. 240254
     MICHEL & ASSOCIATES, PC
 3   180 E. Ocean Boulevard, Suite No. 200
     Long Beach, CA 90802
 4   Telephone: 562-216-4444
     Facsimile: 562-216-4445
 5   Emails:      cmichel@michellawyers.com
                  lsmith@michellayers.com
 6                sfranklin@michellawyers.com
 7   Michael T. Jean
     National Rifle Association of America
 8   Institute for Legislative Action
     11250 Waples Mill Rd., Ste. 5n
 9   Fairfax, VA 22030
     Telephone: 703-267-1158
10   Facsimile: 703-267-1164
     Email:         mjean@nrahq.org
11
     Attorneys for Defendants-
12   Intervenors National Rifle Association
     of America
13
                            IN THE UNITED STATES DISTRICT COURT
14
                               FOR THE DISTRICT OF ARIZONA
15
                                      PRESCOTT DIVISION
16
     Center for Biological Diversity, et al.,   CASE NO. 3:12-cv-08176-PCT-SMM
17
              Plaintiffs,                       DEFENDANT-INTERVENOR
18                                              NATIONAL RIFLE ASSOCIATION OF
     vs.                                        AMERICA’S APPLICATION FOR
19                                              SUBSTITUTION OF ATTORNEY
     United States Forest Service,
20
              Defendant, and
21
     National Rifle Association of America;
22   Safari Club International; and National
     Shooting Sports Foundation, Inc.,
23
             Defendants-Intervenors.
24
25
26
27
28

                                            1
                        APPLICATION FOR SUBSTITUTION OF ATTORNEY
      Case 3:12-cv-08176-SMM Document 173 Filed 05/27/20 Page 2 of 3

 1   TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 2   RECORD:
 3          PLEASE TAKE NOTICE that the law firm Michel & Associates, P.C., and its
 4   attorneys C.D. Michel, W. Lee Smith, and Scott M. Franklin, apply to this Court for leave
 5   to withdraw as counsel of record for Defendant-Intervenor National Rifle Association of
 6   America. This request is made pursuant to United States District Court of Arizona Local
 7   Rule 83.3(b)(1).
 8          Withdrawal will neither prejudice the client nor delay trial, as trial has not been
 9   currently set.
10          Good cause exists, as further set forth in the supporting declaration of W. Lee
11   Smith, due to the mutual agreement between Michel & Associates, P.C. attorneys and
12   National Rifle Association of America’s in-house counsel, Michael T. Jean providing that
13   C.D. Michel, W. Lee Smith and Scott M. Franklin withdraw from this matter with
14   Michael T. Jean substituting as attorney of record.
15          Therefore, the attorneys respectfully request that this Court grant the application of
16   Michel & Associates, P.C., including its appearing attorneys C.D. Michel, W. Lee Smith,
17   and Scott M. Franklin, to withdraw from further representation of the client.
18          The client is aware of the attorneys’ application to withdraw.
19
20   Dated: May 27, 2020                               MICHEL & ASSOCIATES, P.C.
21
22
                                                       C.D. Michel
23                                                     Attorney for Intervenor National Rifle
                                                       Association of America
24
25   Dated: May 26, 2020                               National Rifle Association of America
26
27
                                                       Michael T. Jean
28

                                            2
                        APPLICATION FOR SUBSTITUTION OF ATTORNEY
      Case 3:12-cv-08176-SMM Document 173 Filed 05/27/20 Page 3 of 3

 1                                CERTIFICATE OF SERVICE
 2   Case Name: Center for Biological Diversity, et al. v. United States Forest Service
     Case No.: 3:12-cv-08176-PCT-SMM
 3
     IT IS HEREBY CERTIFIED THAT:
 4
             I, the undersigned, am a citizen of the United States and am at least eighteen
 5   years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long Beach,
     California 90802.
 6
            I am not a party to the above-entitled action. I have caused service of:
 7
           DEFENDANT-INTERVENOR NATIONAL RIFLE ASSOCIATION OF
 8         AMERICA’S APPLICATION FOR SUBSTITUTION OF ATTORNEY
 9   on the following party by electronically filing the foregoing with the Clerk of the
     District Court using its ECF System, which electronically notifies them.
10
      Michael Charles Augustini                     Kevin M. Cassidy
11    US Dept of Justice                            Earthrise Law Center
      P.O. Box 23986                                Lewis & Clark Law School
12    Washington, DC 20026-3986                     P.O. Box 445
      Telephone: 202-616-6519                       Norwell, MA 02061
13    Email: michael.augustini@usdoj.gov            Telephone: 781-659-1696
         Attorney for Defendant, United States      Email: cassidy@lclark.edu
14       Forest Service                                Attorney for Plaintiffs
15    Allison LaPlante                              Adam F. Keats
      Earthrise Law Center                          Center for Biological Diversity
16    Lewis & Clark Law School                      351 California St., Ste. 600
      10015 S.W. Terwilliger Blvd.                  San Francisco, CA 94104
17    Portland, OR 97211                            Telephone: 415-436-9682
      Telephone: 503-768-6894                       Email: akeats@centerforfoodsafety.org
18    Email: laplante@lclark.edu                      Attorney for Plaintiffs
         Attorney for Plaintiffs
19
      Norman D. James                               Leo John LeSueur
20    Rhett A. Billingsley                          Office of the Attorney General
      Fennemore Craig, P.C.                         2005 N Central Ave
21    2394 E. Camelback Road, Suite 600             Phoenix, AZ 85004-1592
      Phoenix, AZ 85016-2394                        Telephone: 602-542-0640
22    Telephone: 602-916-5000                       Email: john.lesueur@azag.gov
      Email: njames@fclaw.com                         Attorney for Defendant Intervenor,
23    rbilling@fclaw.com                              State of Arizona
          Attorneys for Defendant Intervenor
24        National Shooting Sports
          Foundation, Inc.
25
            I declare under penalty of perjury that the foregoing is true and correct.
26
     Executed May 27, 2020.
27
28                                               Laura Palmerin

                                               3
                                     CERTIFICATE OF SERVICE
